IN THE SUPREME COURT, STATE OF WYOMING

                                     2013 WY 10

                                                             October Term, A.D. 2012

                                                             January 30, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                 D-13-0001
v.

RONALD G. PRETTY, WSB #5-1466,

Respondent.



                         ORDER OF PUBLIC CENSURE

[¶1] This matter came before the Court upon a “Report and Recommendation for
Public Censure by Consent,” filed herein January 3, 2013, by the Board of Professional
Responsibility for the Wyoming State Bar. The Court, after a careful review of the Board
of Professional Responsibility’s Report and Recommendation, the Affidavit of Costs and
Expenses, and the file, finds that the Report and Recommendation should be approved,
confirmed and adopted by the Court, and that Respondent Ronald G. Pretty should be
publicly censured for his conduct, which is described in the attached Report and
Recommendation for Public Censure by Consent. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Public Censure by Consent, which is attached hereto
and incorporated herein, shall be, and the same hereby is, approved, confirmed, and
adopted by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that Ronald G. Pretty is hereby publicly censured
for his conduct; and it is further
[¶4] ORDERED that, on or before July 1, 2013, Mr. Pretty shall complete four (4)
hours of continuing legal education on the subject of ethics; and it is further

[¶5] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Mr. Pretty shall reimburse the Wyoming State Bar the amount of
$1,857.89, representing the costs incurred in handling this matter, as well as pay the
administrative fee of $500.00. Mr. Pretty shall pay the total amount of $2,357.89 to the
Clerk of the Board of Professional Responsibility on or before April 1, 2013; and it is
further

[¶6] ORDERED that the Clerk of this Court shall docket this Order of Public Censure,
along with the incorporated Report and Recommendation for Public Censure, as a matter
coming regularly before this Court as a public record; and it is further

[¶7] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Public Censure, along with the incorporated Report
and Recommendation for Public Censure, shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶8] ORDERED that the Clerk of this Court cause a copy of this Order of Public
Censure to be served upon Respondent Ronald G. Pretty.

[¶9]   DATED this 30 th day of January, 2013.


                                                BY THE COURT:*

                                                /s/

                                                MARILYN S. KITE
                                                Chief Justice


*Justice Voigt took no part in the consideration of this matter. Retired Justice Michael
Golden participated by assignment.